Citation Nr: 1017866	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-38 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for lumbar degenerative 
disc disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1955 to June 
1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2006 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Togus, 
Maine, which continued the Veteran's current 20 percent 
rating. Subsequent to the RO's receipt of the Veteran's 
notice of disagreement, a July 2008 rating decision granted 
service connection for lumbar radiculitis of the right lower 
extremity, and assigned a separate evaluation of 10 percent, 
effective May 2008.

In August 2009, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The  AMC/RO attempted the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

Among the development the Board directed in the August 2009 
remand was for the AMC/RO to assist the Veteran with 
obtaining any existing treatment records of his private 
physician, James Raker, M.D.  (Emphasis added).  The AMC/RO 
sent the Veteran two letters that addressed private medical 
records, but no response was received.  Notably, one of the 
two AMC/RO letters referenced a James Baker, rather than 
Raker.  Further, it is noted that a VA Form 21-4142 from the 
Veteran for release of records in Dr. Raker's custody was-
and is, already in the claims file.  It was received by the 
Board in May 2009.  Apparently it was not noted by the AMC/RO 
in its review of the claims file.  In any event, the Board 
deems further efforts to comply with the duty to assist are 
in order.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should again contact the 
Veteran and obtain the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated his low back disorder since 
September 2006. After the Veteran has 
signed any necessary releases, those 
records should be obtained and associated 
with the claims folder.  The AMC/RO shall 
direct specific attention to obtaining any 
records related to the Veteran maintained 
by James Raker, M.D., of Brunswick, Maine.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.  The Veteran is advised that the 
duty to assist is not always a one-way 
street.  If he wishes VA to help him, he 
cannot passively wait for it in those 
circumstances where he may or should have 
information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

2.  Then readjudicate the Veteran's claim 
in light of the additional evidence 
obtained, being alert to the necessity for 
another VA examination, if indicated.  
(The Veteran was last examined for 
compensation purposes in June 2008.)  If 
the claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board, if in order. 
The Board intimates no opinion as to the ultimate outcome of 
this case. The Veteran need take no action unless otherwise 
notified. VA will notify him if further action is required on 
his part.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



